EXHIBIT 10.2

 

 

 

 

 

 

 

 

 

BLACK GAMING

LONG TERM INCENTIVE PLAN

Effective as of October 1, 2006

 

 


--------------------------------------------------------------------------------


 

Black Gaming Long Term Incentive Plan


SECTION 1.                            ESTABLISHMENT OF PLAN

This Black Gaming Long Term Incentive Plan is hereby established by Virgin River
Casino Corporation, a Nevada Corporation, B&BB, Inc., a Nevada Corporation, RBG,
LLC, a Nevada Limited Liability Company and CasaBlanca Resorts, LLC, a Nevada
Limited Liability Company, (collectively referred to as the “Companies”) to be
effective as of October 1, 2006.


SECTION 2.                            DEFINITIONS

Whenever used in this Plan, the following capitalized terms shall have the
meanings designated below:


2.1.          “AFFILIATE” SHALL MEAN ANY PERSON WHO CONTROLS, IS CONTROLLED BY
OR IS UNDER COMMON CONTROL WITH ONE OR MORE OF THE COMPANIES.


2.2.          “AWARD PERCENTAGE” SHALL MEAN THE PERCENTAGE, IF ANY, APPLICABLE
TO A PARTICIPANT, AS DESIGNATED IN EXHIBIT A. A PARTICIPANT’S AWARD PERCENTAGE,
IF ANY, MAY VARY FROM ONE FISCAL YEAR TO ANOTHER, AS DESIGNATED IN EXHIBIT A.


2.3.          “BENEFICIARY” SHALL MEAN THE PERSON(S) DESIGNATED BY A PARTICIPANT
ON FORMS PROVIDED BY THE COMMITTEE TO RECEIVE THE PAYMENT, IF ANY, DESCRIBED IN
SECTION 6.2(III). A PARTICIPANT MAY CHANGE HIS OR HER DESIGNATION ON SUCH FORMS
AT ANY TIME WITHOUT THE CONSENT OF ANY EXISTING BENEFICIARY OR ANY OTHER PERSON.
IN THE EVENT THAT A PARTICIPANT FAILS TO PROPERLY DESIGNATE A BENEFICIARY, HIS
OR HER BENEFICIARY SHALL BE HIS OR HER ESTATE.


2.4.          “BOARD” SHALL MEAN ROBERT R. BLACK, SR., GLENN TEIXEIRA, THEIR
RESPECTIVE LAWFUL SUCCESSORS AND ANY OTHER INDIVIDUALS WHO ARE ELECTED AND/OR
ADMITTED FROM TIME TO TIME BY ALL NECESSARY CORPORATE AND LIMITED LIABILITY
COMPANY ACTION, AS APPLICABLE.


2.5.          “CAUSE” SHALL HAVE THE SAME MEANING AS THE TERM IS USED IN A
PARTICIPANT’S WRITTEN EMPLOYMENT AGREEMENT WITH ONE OR MORE OF THE COMPANIES
AND/OR THEIR AFFILIATES. IF A PARTICIPANT DOES NOT HAVE SUCH A WRITTEN
EMPLOYMENT AGREEMENT, THEN “CAUSE” SHALL BE DEEMED TO EXIST IF THE PARTICIPANT:
(I) HAS BEEN FORMALLY CHARGED WITH OR CONVICTED OF ANY FELONY, INCLUDING ANY
CRIME INVOLVING FRAUD, THEFT, EMBEZZLEMENT, DISHONESTY OR MORAL TURPITUDE; (II)
HAS BEEN FOUND UNSUITABLE TO HOLD A GAMING LICENSE BY A GAMING AUTHORITY; (III)
HAS FAILED TO ABIDE BY ANY POLICIES AND/OR PROCEDURES THAT ARE REASONABLY AND
CONSISTENTLY ENFORCED BY THE COMPANIES AND/OR THEIR AFFILIATES; (IV) HAS ENGAGED
IN MISCONDUCT, FAILED TO FOLLOW A REASONABLE DIRECTIVE, INCLUDING, WITHOUT
LIMITATION, ANY REASONABLE DIRECTIVE GIVEN BY THE COMPANIES, OR ENGAGED IN
MATERIAL INATTENTION TO THE BUSINESS OF THE COMPANIES AND/OR THEIR AFFILIATES;
(V) HAS FAILED TO PERFORM THE DUTIES REQUIRED OF THE PARTICIPANT UP TO THE
STANDARDS ESTABLISHED BY THE COMPANIES AND/OR THEIR AFFILIATES; (VI) HAS ENGAGED
IN ACTS OR OMISSIONS THAT CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
RESULTING, IN EITHER CASE, IN MATERIAL ECONOMIC HARM TO THE COMPANIES AND/OR
THEIR AFFILIATES; OR (VII) HAS ENGAGED IN EXCESSIVE ABSENTEEISM.


2.6.          “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF: (I) THERE
IS A SALE OR EXCHANGE OF OUTSTANDING STOCK OF ANY CLASS, AS APPLICABLE, OR
MEMBERSHIP INTERESTS IN THE COMPANIES TO A THIRD PARTY, THE RESULT OF WHICH
LEAVES THE EXISTING MAJORITY EQUITY HOLDER WITH LESS THAN FIFTY PERCENT (50%) OF
THE BENEFICIAL OWNERSHIP IN THE SURVIVING ENTITY(IES); (II) THERE IS A SALE OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS


--------------------------------------------------------------------------------



OF THE COMPANIES; AND/OR (III) ROBERT R. BLACK, SR. IS NO LONGER THE CHIEF
EXECUTIVE OFFICER OR EQUIVALENT OF THE COMPANIES AS A GOING GAMING CONCERN. FOR
PURPOSES OF THIS SECTION 2.6, “BENEFICIAL OWNERSHIP” SHALL HAVE THE SAME MEANING
AS DEFINED IN RULES 13D- 13D-5 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, EXCEPT THAT A PERSON SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF
ALL SHARES OR MEMBERSHIP INTERESTS THAT ANY SUCH PERSON HAS THE RIGHT TO
ACQUIRE, WHETHER SUCH RIGHT IS IMMEDIATELY EXERCISABLE OR ONLY AFTER THE PASSAGE
OF TIME.


2.7.          “COMMITTEE” SHALL MEAN THE INDIVIDUAL OR GROUP OF INDIVIDUALS
APPOINTED BY THE BOARD TO ADMINISTER THIS PLAN. IF NO SUCH INDIVIDUAL OR GROUP
OF INDIVIDUALS IS SO APPOINTED BY THE BOARD, THEN THE BOARD SHALL ADMINISTER THE
PLAN AND SERVE AS THE COMMITTEE.


2.8.          “COMPANIES” SHALL MEAN VIRGIN RIVER CASINO CORPORATION, A NEVADA
CORPORATION, B&BB, INC., A NEVADA CORPORATION, RBG, LLC, A NEVADA LIMITED
LIABILITY COMPANY AND CASABLANCA RESORTS, LLC, A NEVADA LIMITED LIABILITY
COMPANY, COLLECTIVELY, INCLUDING ANY SUCCESSORS THERETO.


2.9.          “DEBT” SHALL MEAN (I) THE CURRENT AND LONG TERM PORTION OF THE
COMPANIES’ DEBT (DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES), PLUS (II) THE FIFTEEN MILLION DOLLARS ($15,000,000.00) OWED TO MR.
MICHAEL GAUGHAN BY R. BLACK, INC. OR ITS ASSIGNEE(S), WHICH WAS BORROWED ON
DECEMBER 20, 2004, INCLUDING ANY PAID OR UNPAID ACCRUED INTEREST ON SUCH DEBT.


2.10.        “DISABILITY” OR “DISABLED” SHALL HAVE THE SAME MEANINGS AS THE
TERMS ARE USED IN A PARTICIPANT’S WRITTEN EMPLOYMENT AGREEMENT WITH ONE OR MORE
OF THE COMPANIES AND/OR THEIR AFFILIATES. IF A PARTICIPANT DOES NOT HAVE SUCH A
WRITTEN EMPLOYMENT AGREEMENT, THEN “DISABILITY” OR “DISABLED” SHALL HAVE THE
SAME MEANINGS AS THE TERMS ARE USED IN THE COMPANIES’ THEN EXISTING GROUP LONG
TERM DISABILITY INSURANCE PROGRAM OR ANY REPLACEMENT OR SUCCESSOR PROGRAM.


2.11.        “EBITDA” SHALL MEAN THE NET EARNINGS OF THE COMPANIES FOR A FISCAL
YEAR BEFORE TAKING INTO ACCOUNT INTEREST, TAXES, DEPRECIATION, GAINS AND LOSSES
ON DISPOSAL OF ASSETS, NON-CASH CHARGES NOT NORMAL IN THE COURSE OF BUSINESS AND
NON- OPERATING INCOME AND LOSSES, AS REPORTED ON THE COMPANIES’ AUDITED
FINANCIAL STATEMENTS FOR THE FISCAL YEAR.


2.12.        “EMPLOYEE” SHALL MEAN A FULL-TIME, SALARIED EMPLOYEE OF ONE OR MORE
OF THE COMPANIES AND/OR THEIR AFFILIATES.


2.13.        “EQUITY VALUE OF THE COMPANIES” SHALL MEAN (I) WITH RESPECT TO THE
FISCAL YEAR ENDING ON DECEMBER 31, 2004, $27,628,000.00, AND (II) WITH RESPECT
TO ANY FISCAL YEAR ENDING ON OR AFTER DECEMBER 31, 2005, THE VALUE DETERMINED BY
MULTIPLYING THE EBITDA FOR SUCH FISCAL YEAR BY THE MULTIPLE, LESS THE VALUE OF
ANY DEBT AS OF THE END OF SUCH FISCAL YEAR, PLUS THE VALUE OF THE COMPANIES’
UNRESTRICTED CASH (DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES) AS OF THE END OF SUCH FISCAL YEAR.


2.14.        “EXISTING MAJORITY EQUITY HOLDER” SHALL MEAN ROBERT R. BLACK, SR.


2.15.        “FISCAL YEAR” SHALL MEAN THE YEAR ENDING ON DECEMBER 31, WHICH
SHALL BE THE ANNUAL MEASUREMENT PERIOD FOR PURPOSES OF THIS PLAN.


2.16.        2.16 “GAMING AUTHORITIES” SHALL MEAN THE FEDERAL, STATE AND LOCAL
GOVERNMENTAL, REGULATORY AND ADMINISTRATIVE AUTHORITIES, AGENCIES, BOARDS AND
OFFICIALS RESPONSIBLE FOR OR INVOLVED IN THE REGULATION OF GAMING OR GAMING
ACTIVITIES IN ANY JURISDICTION AND, WITHIN THE STATE OF NEVADA, SPECIFICALLY,
THE NEVADA GAMING COMMISSION AND THE NEVADA STATE GAMING CONTROL BOARD.

2


--------------------------------------------------------------------------------


 


2.17.        “GOOD REASON” SHALL HAVE THE SAME MEANING AS THE TERM IS USED IN A
PARTICIPANT’S WRITTEN EMPLOYMENT AGREEMENT WITH ONE OR MORE OF THE COMPANIES
AND/OR THEIR AFFILIATES. IF A PARTICIPANT DOES NOT HAVE SUCH A WRITTEN
EMPLOYMENT AGREEMENT, THEN “GOOD REASON” SHALL NEVER EXIST UNDER ANY
CIRCUMSTANCES FOR PURPOSES OF THIS PLAN.


2.18.        “LONG TERM INCENTIVE AWARD” SHALL MEAN THE UNVESTED AWARD DESCRIBED
IN SECTION 5.


2.19.        “MULTIPLE” SHALL MEAN 9.17, WHICH REPRESENTS THE IMPLIED MULTIPLE
USED BY ROBERT R. BLACK, SR. TO PURCHASE THE COMPANIES ON DECEMBER 20, 2004. THE
COMMITTEE MAY AMEND THE MULTIPLE FROM TIME TO TIME TO REFLECT ANY CHANGES IN THE
MULTIPLES OF EXISTING PUBLIC EQUITY GAMING COMPANIES, AS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT ANY SUCH AMENDMENT OF
THE MULTIPLE SHALL NOT APPLY TO ANY THEN-OUTSTANDING LONG TERM INCENTIVE AWARD.


2.20.        “PARTICIPANT” SHALL MEAN AN EMPLOYEE WHO IS ELIGIBLE TO PARTICIPATE
IN THE PLAN, AS PROVIDED IN SECTION 4.


2.21.        “PERSON” SHALL MEAN A NATURAL PERSON, ANY FORM OF BUSINESS AND ANY
OTHER NONGOVERNMENTAL LEGAL ENTITY, INCLUDING, WITHOUT LIMITATION, A
CORPORATION, PARTNERSHIP, TRUST OR LIMITED LIABILITY COMPANY.


2.22.        “PLAN” SHALL MEAN THIS BLACK GAMING LONG TERM INCENTIVE PLAN, AS
SET FORTH HEREIN AND AMENDED FROM TIME TO TIME.


SECTION 3.                             ADMINISTRATION

The Plan shall be administered by the Committee. The Committee may delegate to
any appropriate officers and/or employees of one or more of the Companies and/or
their Affiliates responsibility for administering the Plan.

Subject to the limitations of the Plan, the Committee shall, in its sole
discretion, (i) correct any defect or omission or reconcile any inconsistency in
the Plan or in any award granted hereunder and (ii) make all other necessary
determinations and take all other actions necessary or advisable for the
implementation and administration of the Plan. The Committee’s determinations on
matters within its authority shall be conclusive and binding upon all parties.


SECTION 4.                            ELIGIBILITY AND PARTICIPATION


4.1.          IN GENERAL.  THE EMPLOYEES ELIGIBLE TO PARTICIPATE IN THE PLAN FOR
THE FISCAL YEARS ENDING ON DECEMBER 31, 2005 AND DECEMBER 31, 2006 ARE
DESIGNATED IN EXHIBIT A. WITHIN THE FIRST ONE-HUNDRED-EIGHTY (180) DAYS OF EACH
FISCAL YEAR ENDING ON OR AFTER DECEMBER 31, 2007, THE COMMITTEE SHALL DESIGNATE
THE EMPLOYEES ELIGIBLE TO PARTICIPATE IN THE PLAN FOR THE FISCAL YEAR, AND SUCH
DESIGNATION SHALL BE MEMORIALIZED IN EXHIBIT A. AN EMPLOYEE WHO IS ELIGIBLE TO
PARTICIPATE IN THE PLAN SHALL BE SO NOTIFIED IN WRITING BY THE COMMITTEE.


4.2.          CHANGE IN POSITION. IF A PARTICIPANT IS PROMOTED OR DEMOTED DURING
A FISCAL YEAR, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, ELECT TO ADJUST HIS OR
HER AWARD PERCENTAGE FOR SUCH FISCAL YEAR IN ANY REASONABLE MANNER THAT IT DEEMS
APPROPRIATE.


4.3.          NO RIGHT TO PARTICIPATE.  NO PARTICIPANT OR OTHER EMPLOYEE SHALL
AT ANY TIME HAVE A RIGHT TO BE SELECTED FOR PARTICIPATION IN THE PLAN FOR ANY
PARTICULAR FISCAL YEAR, REGARDLESS OF WHETHER HE OR SHE

3


--------------------------------------------------------------------------------



 


PREVIOUSLY PARTICIPATED IN THE PLAN AND/OR ANY OTHER INCENTIVE COMPENSATION PLAN
OF THE COMPANIES AND/OR THEIR AFFILIATES DURING ONE OR MORE OTHER FISCAL YEARS.


SECTION 5.                            CALCULATION OF AWARDS


5.1.          CALCULATION OF AWARDS IN GENERAL. BEGINNING WITH THE FISCAL YEAR
ENDING ON DECEMBER 31, 2005, A PARTICIPANT’S UNVESTED LONG TERM INCENTIVE AWARD
FOR EACH FISCAL YEAR, IF ANY, SHALL BE CALCULATED AS FOLLOWS:

(i)            Determine the change in Equity Value of the Companies by
subtracting (a) the greater of (1) the Equity Value of the Companies as of
December 31 of the previous Fiscal Year or (2) the highest Equity Value of the
Companies as of December 31 of any Fiscal Year ending on or after December 31,
2004, from (b) the Equity Value of the Companies as of December 31 of the
current Fiscal Year;

(ii)           If the change in Equity Value of the Companies determined in
Subsection (i) above is zero or less, then the award for the current Fiscal Year
shall be zero; and

(iii)          If the change in Equity Value of the Companies determined in
Subsection (i) above is greater than zero, then the award for the current Fiscal
Year shall be calculated by multiplying such change in Equity Value by his or
her Award Percentage for such Fiscal Year, if any.


5.2.          CALCULATION OF AWARDS IN THE EVENT OF A CHANGE IN CONTROL.
NOTWITHSTANDING SECTION 5.1 ABOVE, IF A CHANGE IN CONTROL OCCURS DURING A FISCAL
YEAR ENDING ON OR AFTER DECEMBER 31, 2006, THEN A PARTICIPANT’S UNVESTED LONG
TERM INCENTIVE AWARD FOR SUCH FISCAL YEAR, IF ANY, SHALL BE CALCULATED AS
FOLLOWS:

(i)            Determine the change in Equity Value of the Companies by
subtracting (a) the greater of (1) the Equity Value of the Companies as of
December 31 of the previous Fiscal Year or (2) the highest Equity Value of the
Companies as of December 31 of any Fiscal Year ending on or after December 31,
2004, from (b) the net consideration for the transaction(s) causing the Change
in Control, taking into account the disposition of any Debt;

(ii)           If the change in Equity Value of the Companies determined in
Subsection (i) above is zero or less, then the award for the Fiscal Year during
which a Change in Control occurs shall be zero; and

(iii)          If the change in Equity Value of the Companies determined in
Subsection (i) above is greater than zero, then the award for the Fiscal Year
during which a Change in Control occurs shall be calculated by multiplying such
change in Equity Value by his or her Award Percentage for such Fiscal Year, if
any.


SECTION 6.                            VESTING, FORFEITURE AND PAYMENT OF AWARDS


6.1.          IN GENERAL. EACH UNVESTED LONG TERM INCENTIVE AWARD OF A
PARTICIPANT, IF ANY, WHICH HAS NOT BEEN FORFEITED PURSUANT TO SECTION 6.2 BELOW,
SHALL VEST AND BE PAID TO THE PARTICIPANT IN CASH AS FOLLOWS:

(i)            One-third (113) of the unvested Long Term Incentive Award shall
vest and be paid on December 1 of the Fiscal Year that next follows the Fiscal
Year to which the award is attributable (for example, one-third (113) of an
unvested Long Term Incentive Award attributable to the Fiscal Year

 

4


--------------------------------------------------------------------------------


ending on December 31, 2005 shall vest and be paid on December 1, 2006),
provided that the Participant remains employed with one or more of the Companies
and/or their Affiliates on such date;

(ii)           An additional one-third (1/3) of the unvested Long Term Incentive
Award shall vest and be paid on December 1 of the second Fiscal Year that
follows the Fiscal Year to which the award is attributable (for example, an
additional one-third (1/3) of an unvested Long Term Incentive Award attributable
to the Fiscal Year ending on December 31, 2005 shall vest and be paid on
December 1, 2007), provided that the Participant remains employed with one or
more of the Companies and/or their Affiliates on such date; and

(iii)          The remaining one-third (1/3) of the unvested Long Term Incentive
Award shall vest and be paid on December 1 of the third Fiscal Year that follows
the Fiscal Year to which the award is attributable (for example, the remaining
one-third (113) of an unvested Long Term Incentive Award attributable to the
Fiscal Year ending on December 31, 2005 shall vest and be paid on December 1,
2008), provided that the Participant remains employed with or more of the
Companies and/or their Affiliates on such date.


6.2.          TERMINATION OF EMPLOYMENT. IN ADDITION TO WHAT IS PROVIDED IN ANY
EMPLOYMENT AGREEMENT WITH A PARTICIPANT, IN THE EVENT OF A TERMINATION OF A
PARTICIPANT’S EMPLOYMENT WITH THE COMPANIES AND ALL OF THEIR AFFILIATES, EACH
UNVESTED LONG TERM INCENTIVE AWARD OF THE PARTICIPANT, IF ANY, WHICH HAS NOT
ALREADY BEEN FORFEITED PURSUANT TO THIS SECTION 6.2, SHALL BE DISPOSED OF AS
FOLLOWS:

(i)            If (a) the Participant terminates his or her own employment
without Good Reason or (b) the Companies and/or their Affiliates terminate the
Participant’s employment for Cause, then all outstanding unvested Long Term
Incentive Awards shall be forfeited immediately on the effective date of such
termination;

(ii)           If (a) the Companies and/or their Affiliates terminate the
Participant’s employment without Cause, (b) the Participant terminates his or
her own employment for Good Reason or (c) the termination of the Participant’s
employment occurs subsequent to him or her becoming Disabled, then (1) any
portion of an outstanding unvested Long Term Incentive Award, if any, which
would have been vested and paid on December 1 of the Fiscal Year in which the
termination occurs, shall vest on the effective date of such termination and be
paid to the Participant in cash within thirty (30) days of such effective date
and (2) all other outstanding unvested Long Term Incentive Awards shall be
forfeited immediately on the effective date of such termination; and

(iii)          If the termination of the Participant’s employment is as a result
of his or her death, then (a) any portion of an outstanding unvested Long Term
Incentive Award, if any, which would have been vested and paid on December 1 of
the Fiscal Year in which the termination occurs, shall vest on the effective
date of such termination and be paid to the Participant’s Beneficiary in cash
within thirty (30) days of such effective date and (b) all other outstanding
unvested Long Term Incentive Awards shall be forfeited immediately on the
effective date of such termination.


6.3.          CHANGE IN CONTROL. IN THE EVENT OF A CHANGE IN CONTROL, EACH
UNVESTED LONG TERM INCENTIVE AWARD OF A PARTICIPANT, IF ANY, WHICH HAS NOT BEEN
FORFEITED PURSUANT TO SECTION 6.2 ABOVE, INCLUDING, WITHOUT LIMITATION, ANY
UNVESTED LONG TERM INCENTIVE AWARD ATTRIBUTABLE TO THE FISCAL YEAR DURING WHICH
THE CHANGE IN CONTROL OCCURS, SHALL VEST ON THE EFFECTIVE DATE OF SUCH CHANGE IN
CONTROL AND BE PAID TO THE PARTICIPANT WITHIN THIRTY (30) DAYS OF SUCH EFFECTIVE
DATE; PROVIDED, HOWEVER, THAT SUCH PAYMENT SHALL BE REDUCED BY THE AMOUNT OF ANY
PAYMENT TO THE PARTICIPANT ON ACCOUNT OF THE CHANGE IN CONTROL THAT IS MADE
PURSUANT TO THE PARTICIPANT’S WRITTEN EMPLOYMENT AGREEMENT WITH ONE OR MORE OF
THE COMPANIES AND/OR THEIR AFFILIATES, IF APPLICABLE.

5


--------------------------------------------------------------------------------


 


SECTION 7.                             AMENDMENT AND MODIFICATION

Notwithstanding any other amendment provision of any employment or other
agreement to which this Plan is an exhibit and/or into which this Plan is
incorporated by reference, the Committee, in its sole discretion, with notice to
all Participants, at any time and from time to time, may modify or amend, in
whole or in part, any or all of the provisions of the Plan, or suspend or
terminate the Plan entirely; provided, however, that in the event of any such
modification, amendment, suspension or termination, other than an amendment of
the Multiple in accordance with Section 2.19, any Participant (or his or her
Beneficiary, as the case may be) who is an Employee on the effective date
thereof shall be entitled to no less of a payment hereunder than the amount he
or she would have otherwise received based upon the terms and provisions of the
Plan, as in effect immediately prior to such modification, amendment, suspension
or termination, with respect to any then outstanding Long Term Incentive Award.


SECTION 8.                            MISCELLANEOUS


8.1.          EMPLOYMENT STATUS. THE PLAN DOES NOT CONSTITUTE A CONTRACT OF
EMPLOYMENT OR CONTINUED SERVICE, NOR DOES IT SUPERSEDE OR REPLACE ANY EXISTING
EMPLOYMENT AGREEMENT WITH A PARTICIPANT, AND SELECTION AS A PARTICIPANT SHALL
NOT GIVE ANY EMPLOYEE THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANIES OR
ANY OF THEIR AFFILIATES.


8.2.          UNSECURED GENERAL CREDITOR. PARTICIPANTS AND THEIR HEIRS,
SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE RIGHTS, INTERESTS OR
CLAIMS IN ANY PROPERTY OR ASSETS OF THE COMPANIES OR ANY OF THEIR AFFILIATES BY
VIRTUE OF PARTICIPATION IN THE PLAN. THE COMPANIES’ OBLIGATIONS UNDER THE PLAN
SHALL BE THAT OF AN UNFUNDED AND UNSECURED PROMISE OF THE COMPANIES TO PAY MONEY
IN THE FUTURE.


8.3.          NONASSIGNABILITY. NO PARTICIPANT OR ANY OTHER PERSON SHALL HAVE
ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE, ANTICIPATE, MORTGAGE OR
OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE OR CONVEY IN ADVANCE OF ACTUAL RECEIPT
OF THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART THEREOF, WHICH ARE, AND
ALL RIGHT TO WHICH ARE, EXPRESSLY DECLARED TO BE UNASSIGNABLE AND
NON-TRANSFERABLE. NO PART OF THE AMOUNTS PAYABLE SHALL, PRIOR TO ACTUAL PAYMENT,
BE SUBJECT TO SEIZURE OR SEQUESTRATION FOR THE PAYMENT OF ANY DEBTS, JUDGMENT,
ALIMONY OR SEPARATE MAINTENANCE OWED BY A PARTICIPANT OR ANY OTHER PERSON, NOR
BE TRANSFERABLE BY OPERATION OF LAW IN THE EVENT OF A PARTICIPANT’S OR ANY OTHER
PERSON’S BANKRUPTCY OR INSOLVENCY.


8.4.          GOVERNING LAW. THE PLAN, AND ALL AGREEMENTS HEREUNDER, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.


8.5.          WITHHOLDING TAXES. THE COMPANIES AND/OR THEIR AFFILIATES SHALL
HAVE THE RIGHT TO DEDUCT FROM ALL PAYMENTS UNDER THE PLAN ANY FEDERAL, STATE OR
LOCAL TAXES REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH PAYMENTS.


8.6.          GENDER AND NUMBER. EXCEPT WHERE OTHERWISE INDICATED BY THE
CONTEXT, ANY MASCULINE TERM USED IN THE PLAN SHALL ALSO INCLUDE THE FEMININE,
THE PLURAL SHALL INCLUDE THE SINGULAR AND THE SINGULAR SHALL INCLUDE THE PLURAL.


8.7.          SEVERABILITY. IN THE EVENT ANY PROVISION OF THE PLAN SHALL BE HELD
ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT
THE REMAINING PARTS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND ENFORCED AS
IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


8.8.          COSTS OF THE PLAN. ALL COSTS OF IMPLEMENTING AND ADMINISTERING THE
PLAN SHALL BE BORNE BY THE COMPANIES AND/OR THEIR AFFILIATES.

6


--------------------------------------------------------------------------------


 


8.9.          SUCCESSORS. ALL OBLIGATIONS OF THE COMPANIES UNDER THE PLAN SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSORS TO THE COMPANIES,
WHETHER THE EXISTENCE OF ANY SUCH SUCCESSOR IS THE RESULT OF A DIRECT OR
INDIRECT PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE, OF ALL OR SUBSTANTIALLY
ALL OF THE BUSINESS AND/OR ASSETS OF ONE OR MORE OF THE COMPANIES.

* * *

[The remainder of this page is left blank intentionally.]

 

7


--------------------------------------------------------------------------------


 

This Black Gaming Long Term Incentive Plan is executed by the Companies on the
dates set forth below, to be effective as of October 1, 2006.

 

VIRGIN RIVER CASINO CORPORATION

 

By:

 

 

 



 

Name:

 

 

 

 

Title:

 

CEO

 

 

Date:

 

10-06

 

 

B&BB, INC

 

By:

 

 

 



 

Name:

 

 

 

 

Title:

 

CEO

 

 

Date:

 

10-06

 

 

RBG, LLC

 

By:

 

 

 



 

Name:

 

 

 

 

Title:

 

Managing Member

 

 

Date:

 

10-06

 

 

Casablanca Resorts, LLC

 

By:

 

 

 



 

Name:

 

 

 

 

Title:

 

Managing Member

 

 

Date:

 

10-06

 

8


--------------------------------------------------------------------------------


 

Exhibit A
Designation of Participants and Award Percentages

 

Fiscal Year ending on December 31, 2005

 

Participant Name

 

 

 

Award Percentage

 

Jonathan Lowenhar

 

1.25%

Curt Mayer

 

1.25%

Scott DeAngelo

 

0.625%

Anthony George

 

0.625%

Peter Wu

 

0.625%

Total Award Percentages:

 

4.375%

 

Fiscal Year ending on December 31, 2006

 

Participant Name

 

 

 

Award Percentage

 

Jonathan Lowenhar

 

1.25%

Curt Mayer

 

1.25%

Scott DeAngelo

 

0.625%

Anthony George

 

0.625%

Peter Wu

 

0.625%

Total Award Percentages:

 

4.375%

 

Fiscal Year ending on December 31, 2007

 

Participant Name

 

 

 

Award Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiscal Year ending on December 31, 2008

 

Participant Name

 

 

 

Award Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9


--------------------------------------------------------------------------------


 

Fiscal Year ending on December 31, 2009

 

Participant Name

 

 

 

Award Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiscal Year ending on December 31, 2010

 

Participant Name

 

 

 

Award Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10


--------------------------------------------------------------------------------